Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Status of Claims
This action is in reply to the application 16/767,615 filed on 5/28/2020.
Claims 1-17 are currently pending and have been examined.
Information Disclosure Statement 
	The information disclosure statements (IDS) submitted on 05/28/2020, 9/30/2020, and 4/12/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1-12 and 16 are directed to a method (i.e. a process) and claims 13-15 and 17 are directed to a system (i.e. a machine). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-17 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components and certain methods of organizing human activity. 

	Claim 1 recites, in part:
Receiving a transport assignment wherein the transport assignment comprises a geographical start point and a geographical end point. 
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)). 

Receiving vehicle information about the status of a plurality of a plurality of electric vehicles in a vehicle fleet […] wherein the vehicle information comprises a state of charge for each battery pack; 
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)). 

Receiving route information about a plurality of geographical road routes between the geographical start point and the geographical end point, wherein the route information comprises information about expected power consumption for each vehicle for each geographical road route;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

Determining a number of required charge cycles for each electric vehicle for each geographical road route based on the received vehicle information and the route information; 
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

Assigning a geographical road route and an electric vehicle for carrying out the transport assignment based on the determined number of required charge cycles such that the assigned electric vehicle is selected from a sub-group of electric vehicles which can complete the transport assignment with a number of charge cycles that is below a predefined threshold.  
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)). 

	Thus, claim 1 and claims 2-12 and 16, by virtue of dependence, recite an abstract idea. Further, the following claims recite an additional abstract idea.

	Claim 2 recites, in part, “wherein the step of assigning a geographical road route and an electric vehicle for carrying out the transport assignment is such that the assigned electric vehicle is the electric vehicle which can complete the transport assignment with a lowest number of charge cycles out of the plurality of electric vehicles”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)). 

	Claim 3 recites, in part, “sending information about the transport assignment and information about the assigned geographical road route to the assigned electric vehicle”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)). 

	Claim 5 recites, in part, “wherein the vehicle information further comprises a state of health for each battery pack”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

	Claim 6 recites, in part, “[…] wherein the route information further comprises information about portions of each of the geographical road routes where there is a need for remote assistance, the method further comprising: receiving assistance availability information comprising information about an availability of remote assistance, and wherein the step of assigning a geographical road route is further based on the received assistance availability information and the received route information”. These limitations are directed towards a mental process. In particular, these limitations recite concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, these limitations are directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)). 

	Claim 7 recites, in part, wherein the transport assignment comprises information about the freight and wherein the vehicle information further comprises information about freight capacity”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

	Claim 8 recites, in part, “wherein the transport assignment comprises a time range for pickup and a time range for delivery, and wherein the method further comprises: evaluating which of the plurality of electric vehicles are capable of performing the transport assignment using which geographical road routes within the time range for pickup and the time range for delivery”. These limitations are directed towards a mental process. In particular, these limitations recite concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, these limitations are directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)).

	Claim 9 recites, in part, “receiving charging station data comprising information about availability at each charging station present along each geographical road route; estimating a required charging time for each electric vehicle based on the vehicle information and the route information; wherein the step of assigning a geographical road route and an electric vehicle is further based on the estimated required charging time and the charging station data”. These limitations are directed towards a mental process. In particular, these limitations recite concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, these limitations are directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)).

	Claim 10 recites, in part, “receiving information about electricity prices, and wherein the step of assigning a geographical road route and an electric vehicle is further based on the information about electricity prices such that the total cost of the transport assignment is below a predefined threshold”. These limitations are directed towards a mental process. In particular, these limitations recite concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, these limitations are directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)).

	Claim 11 recites, in part, “wherein the vehicle information comprises information about a current position or expected position of each electric vehicle and wherein the geographical road routes include relocating each of the electric vehicles from the current position or the expected position to the geographical start point”. These limitations are directed towards a mental process. In particular, these limitations recite concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, these limitations are directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)).

	Claim 12 recites, in part, “adding the received transport assignment to a list comprising at least one transport assignment, and wherein the step of assigning a geographical road route and an electric vehicle for carrying out the transport assignment is carried out for all the transport assignments in the list such that a total number of charge cycles for all transport assignments is below a predefined threshold”. These limitations are directed towards a mental process. In particular, these limitations recite concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, these limitations are directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)).

	Claim 16 recites, in part, “sending information about the transport assignment and information about the assigned geographical road route to the assigned electric vehicle”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)).

	Claim 13 recites, in part:
Receive a transport assignment wherein the transport assignment comprises a geographical start point and a geographical end point. 
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)). 

Receive vehicle information about the status of a plurality of a plurality of electric vehicles in a vehicle fleet […] wherein the vehicle information comprises a state of charge for each battery pack; 
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)). 

Receive route information about a plurality of geographical road routes between the geographical start point and the geographical end point, wherein the route information comprises information about expected power consumption for each vehicle for each geographical road route;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

Determine a number of required charge cycles for each electric vehicle for each geographical road route based on the received vehicle information and the route information; 
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

Assign a geographical road route and an electric vehicle for carrying out the transport assignment based on the determined number of required charge cycles such that the assigned electric vehicle is selected from a sub-group of electric vehicles which can complete the transport assignment with a number of charge cycles that is below a predefined threshold.  
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)). 

	Thus, claim 13 and claims 14-15 and 17, by virtue of dependence, recite an abstract idea. Further, the following claims recite an additional abstract idea.

	Claim 14 recites, in part, “send information about the transport assignment and information about the assigned geographical road route to the assigned electric vehicle”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)).


	Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 

	Claims 1-2 and 16 recite the additional elements of a plurality of electric vehicles in a vehicle fleet where each vehicle comprises at least one battery pack. The plurality of electric vehicles comprising at least one battery pack are considered to merely be generally linking the use of the abstract idea (receiving and assigning transportation assignments) to a particular technological environment (see MPEP 2106.05(h)).

	Claim 4 recites the addition element of a database and features for retrieving information from a memory (retrieving information from a database). The database is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, retrieving information from a memory is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).


	Claim 6 recites the additional element of at least one electric vehicle being semiautonomous. The at least one semiautonomous electric vehicle is considered to merely be generally linking the use of the abstract idea (receiving and assigning transportation assignments) to a particular technological environment (see MPEP 2106.05(h)).

	Claims 13-15 and 17 recite the additional elements of a controller, a plurality of electric vehicles in a vehicle fleet where each vehicle comprises at least one battery pack, and features for transmitting data over a network (a controller configured to receive a plurality of information). The database is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network (such as data mining to acquire real time data) is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Further, the plurality of electric vehicles comprising at least one battery pack are considered to merely be generally linking the use of the abstract idea (receiving and assigning transportation assignments) to a particular technological environment (see MPEP 2106.05(h)).

	Claim 14 recites the additional element of a controller and features for transmitting data over a network (sending information about a transport assignment). The database is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network (such as data mining to acquire real time data) is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). 

	Claims 15 and 17 recite the additional elements of a database and features for electronic recordkeeping (a database comprising route information). The database is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, electronic recordkeeping is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Accordingly, the controller, plurality of electric vehicles in a vehicle fleet where each vehicle comprises at least one battery pack, semiautonomous electric vehicle, database, features for transmitting data over a network, features for retrieving information from a memory, and features for electronic recordkeeping do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1-17 do not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-17 are merely left with a controller, plurality of electric vehicles in a vehicle fleet where each vehicle comprises at least one battery pack, semiautonomous electric vehicle, database, features for transmitting data over a network, features for retrieving information from a memory, and features for electronic recordkeeping
	Claims 1-17 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-17 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network and electronically storing data are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network, retrieving information from a memory, and electronically storing information, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the courts have recognized electronic recordkeeping, retrieving information from a memory, and transmitting data over a network to be a well-understood, routine, and conventional functions. 
	The controller and database are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the plurality of electric vehicles comprising at least one battery pack and semiautonomous electric vehicle are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)). 
	Viewed as a whole, claims 1-17, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1-17 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-17 are rejected under 35 U.S.C § 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 12-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Mason et al. U.S. Publication No. 2012/0022904, hereafter known as Mason, in view of Wyrobek et al. U.S. Patent No. 10,328,805, hereafter known as Wyrobek. 

Claim 1: Mason teaches the following:
Receiving a transport assignment wherein the transport assignment comprises a geographical start point and a geographical end point; 
	Mason “Vehicle management systems and associated processes can consider energy consumption when selecting routes for fleet vehicles” (abstract); “ a method of optimizing energy use of a vehicle includes identifying a starting waypoint and a destination waypoint […] The method can also include determining a plurality of candidate transportation routes from the starting waypoint location to the destination waypoint location” (¶ [0004]); “a method for optimizing energy use of a vehicle includes identifying a plurality of destinations to be visited” (¶ [0008]); “For example, given two equally feasible routes that would result in on-time deliveries for a delivery company, the routing module 110 may select the route with lowest energy cost” (¶ [0027]); “a vehicle may be assigned to deliver goods” (¶ [0054]). 
	Thus, Mason teaches a system configured to identify a plurality of destination to be visited for delivering goods, where the system may further identify a starting waypoint and destination waypoint for delivering the goods along a route; equivalent to receiving a transport assignment wherein the transport assignment comprises a geographical start point and a geographical end point. 

Receiving vehicle information about the status of a plurality of electric vehicles in a vehicle fleet, each vehicle comprising at least one battery pack, wherein the vehicle information comprises a state of charge for each battery pack;
	Mason teaches “a vehicle may be assigned to deliver goods” (¶ [0054]); “The routing module 110 can automatically select routes that take into account factors that affect energy usage, such as terrain or elevation, vehicle characteristics […]” (¶ [0026]); “The type of vehicle used can also factor into route selection. Many different types of vehicles can be used […] examples include gasoline powered vehicles (e.g., gas or diesel), electric vehicles, hybrid vehicles, and alternative fuel vehicles. Electric-vehicles can include battery-operated or solar power vehicles” (¶ [0028]); “The vehicle characteristics module 210 can store vehicle characteristics regarding vehicles in a fleet […] vehicle energy type based on energy consumption (e.g., gasoline-powered, electric, hybrid, or alternative fuel) […] vehicle energy functions (e.g., energy regeneration capabilities, limitations on range)” (¶ [0035]); “ centralized dispatch center may advantageously be able to determine if vehicles have sufficient fuel or battery capacity to complete the route” (¶ [0106]). 
	Thus, Mason teaches a system configured to select/assign a vehicle to perform the delivery of goods along a route, where the vehicle may be an electric vehicle that is battery powered. Further, the system may store vehicle characteristics regarding vehicles in a fleet including each of the vehicles’ range limitations and may further determine whether a vehicle has sufficient battery capacity to complete a route; equivalent to receiving vehicle information about the status of a plurality of electric vehicles in a vehicle fleet, each vehicle comprising at least one battery pack, wherein the vehicle information comprises a state of charge for each battery pack.

Receiving route information about a plurality of geographical road routes between the geographical start point and the geographical end point, wherein the route information comprises information about expected power consumption for each vehicle for each geographical road route;
	Mason teaches “method can also include determining a plurality of candidate transportation routes from the starting waypoint location to the destination waypoint location […] method can further include calculating an energy use estimate or energy use cost for each of the candidate transportation routes […] method can further include identifying a preferred transportation route from the candidate transportation routes based, at least in part, on the calculated energy use estimate or energy use costs of the candidate transportation routes” (¶[0004]); “For example, given two equally feasible routes that would result in on-time deliveries for a delivery company, the routing module 110 may select the route with lowest energy cost” (¶ [0027]);  “the energy use selection process 300 advantageously selects routes to reduce energy use, which can reduce energy costs and improve the environment” (¶ [0045]); “As described above, the route calculation module 225 can apply an energy use cost function to the two feasible routes R1, R2 to determine which of the routes R1, R2 would provide a better or more preferred route with respect to least energy use. The energy use cost can be indicative or reflective of energy use (e.g., gallons of fuel, electricity consumption, other energy consumption values, dollar cost)” (¶ [0058]); “an optimal or preferred route can be determined for a predetermined vehicle to make both intermediate stops and return to the starting point while reducing or minimizing energy use” (¶ [0091]). 
	Thus, Mason teaches a system that is configured to determine a plurality of candidate routes from the starting waypoint to the destination waypoint, where a preferred route may be identified that minimizes an energy use estimate or cost. The energy use cost may be indicative or reflective of energy use, such an electricity consumption along a candidate route; equivalent to receiving route information about a plurality of geographical road routes between the geographical start point and the geographical end point, wherein the route information comprises information about expected power consumption for each vehicle for each geographical road route.

Determining a number of required charge cycles for each electric vehicle for each geographical road route based on the received vehicle information and the route information; and 
	Mason teaches “the energy use selection process 300 advantageously selects routes to reduce energy use” (¶ [0045]); “energy use cost function can be an objective function or the like that is based on one or more energy use factors such as terrain or elevation, vehicle characteristics” (¶ [0050]); “the route calculation module 225 can apply an energy use cost function to the two feasible routes R1, R2 to determine which of the routes R1, R2 would provide a better or more preferred route with respect to least energy use. The energy use cost can be indicative or reflective of energy use (e.g., gallons of fuel, electricity consumption, other energy consumption values, dollar cost)” (¶ [0058]); “The vehicle characteristics module 210 can store vehicle characteristics regarding vehicles in a fleet […] vehicle energy functions (e.g., energy regeneration capabilities, limitations on range)” (¶ [0035]);“FIG. 4 illustrates a simplified graph diagram 400 that helps to illustrate the energy use selection process 300 described above […] A route can include a starting point and a destination, or ending, point […] a route includes one or more legs connecting one or more desired or required intermediate stops […]  the stops can include delivery destinations, service destinations, refueling stations” (¶ [0056]). 
	Thus, Mason teaches a system that is configured to determine a plurality of candidate routes from the starting waypoint to the destination waypoint, where a preferred route may be identified that minimizes an energy use estimate or cost. The energy use cost may be based on factors such as terrain/elevation of the route, vehicle characteristics (range limitations), and energy use (such an electricity consumption along a candidate route). As such, the system may identify a candidate route as including one or more required intermediate stops including refueling stations; equivalent to determining a number of required charge cycles for each electric vehicle for each geographical road route based on the received vehicle information and the route information.

	Assigning a geographical road route and an electrical vehicle for carrying out the transport assignment […] such that the assigned electric vehicle is selected from a sub-group of electric vehicle which can complete the transport assignment […]; 
	Mason teaches “the route calculation module 225 can apply an energy use cost function to the two feasible routes R1, R2 to determine which of the routes R1, R2 would provide a better or more preferred route with respect to least energy use. The energy use cost can be indicative or reflective of energy use (e.g., gallons of fuel, electricity consumption, other energy consumption values, dollar cost) (¶ [0058]); “the route calculation module 225 determines an optimal route for each driver/vehicle combination and identifies a route/vehicle/driver combination that would minimize or reduce energy use […] In this simplified example, the route calculation module 225 can generate four routes R1-R4 as follows: R1: Optimal route for Vehicle 1 with Driver 1; R2: Optimal route for Vehicle 1 with Driver 2; R3: Optimal route for Vehicle 2 with Driver 1; R4: Optimal route for Vehicle 2 with Driver 2 […] The route calculation module 225 can then identify a preferred route from routes R1 to R4 that minimizes or reduces energy use (e.g., has the lowest energy use cost) […] the features and methods described can be used for routes having one, two, three, four or more than four stops. In addition, the features and methods described can be used for more than two vehicles and/or more than two drivers” (¶ [0095]). 
	Thus, Mason teaches a system that may select a route/vehicle/driver combination that would result in a minimized energy use cost, where a vehicle may be selected from two or more vehicles; equivalent to assigning a geographical road route and an electrical vehicle for carrying out the transport assignment such that the assigned electric vehicle is selected from a sub-group of electric vehicle which can complete the transport assignment.

	Although Mason teaches a system configured to select a route/vehicle/driver combination that would result in a minimized energy use cost, Mason does not explicitly teach assigning a geographical road route and an electrical vehicle for carrying out the transport assignment based on the determined number of required charge cycles such that the assigned electric vehicle is selected from a sub-group of electric vehicle which can complete the transport assignment with a number of charge cycles that is below a predefined threshold.

	However, Wyrobek teaches the following:
Determining a number of required charge cycles for each electric vehicle for each geographical road route based on the received vehicle information and the route information; and 
	Wyrobek teaches “methods and systems for managing rechargeable and replaceable batteries used in electric vehicles to minimize battery capacity degradation and improve efficiency” (col. 1: 32-35); “a method for selecting a battery for an electric vehicle comprises electronically receiving mission information describing a route to be travelled by the electric vehicle and electronically determining a mission energy requirement for the electric vehicle” (col. 1: 49-54); “method may also select a battery based on a predicted capacity degradation of the battery, which may be determined based on a computer model that takes a charge level of the battery and the mission energy requirement as input parameters” (col. 1: 58-62); “the predicted capacity degradation for each battery is determined based on the capacity of the battery, the amount that the battery will need to be charged for the mission” (col. 25: 30-35); “determining a predicted energy storage capacity degradation value of a battery by reducing an initial energy storage capacity value of the battery based at least on a number of charge cycles experienced by the battery” (see claim 1); ” battery manager 320 may instruct the battery charging system 323 to charge one or more of the selected batteries if their charge level is not sufficient to meet the mission energy requirement” (col. 26: 43-46).
	Thus, Wyrobek teaches a system configured to select a battery for an electric vehicle to complete a mission for travelling a route. The system may select a battery with consideration of an objective to minimize a predicted capacity degradation of the battery. As such, a predicted capacity degradation of the battery may be based on a charge level of the battery, mission energy requirement, and the amount that the battery will need to be charged for the mission (where each charge cycle contributes to the energy storage capacity degradation of a battery). Further, if a battery is selected that does not have charge level sufficient to meet the mission energy requirement, it may be charged (equivalent to at least determining one charge cycle is required). Thus, one of ordinary skill in the art would recognize that by determining the current charge level of the battery, mission energy requirements, and determining the amount that the battery will need to be charged for the mission (whether it is only one cycle or none at all), the system is configured to determine a number of required charge cycles for each battery (for an electric vehicle) for each geographical road route based on the received battery information (but for the electric vehicle of Mason) and the route information.

Assigning a geographical road route and an electrical vehicle for carrying out the transport assignment based on the determined number of required charge cycles such that the assigned electric vehicle is selected from a sub-group of electric vehicle which can complete the transport assignment with a number of charge cycles that is below a predefined threshold. 
	Wyrobek teaches “Selection of batteries for an electric vehicle's mission using actual or predicted capacity is just one method of selection [….]  for those batteries that have sufficient capacity, the battery manager 320 further determines a predicted capacity degradation that will occur for each battery if that battery is used to power the mission. A battery or batteries can be selected for the mission by selecting a battery that will have the lowest predicted capacity degradation, or by selecting a battery that will have a predicted capacity degradation that is below a threshold capacity degradation” (col. 24: 64 – col. 25: 10); “The predicted capacity degradation that will result for a battery as a result of the battery being used for a mission can be determined from various data in the battery information as well as the mission energy requirement” (col. 25: 27-31); “the predicted capacity degradation for each battery is determined based on the capacity of the battery, the amount that the battery will need to be charged for the mission” (col. 25: 30-35); “determining a predicted energy storage capacity degradation value of a battery by reducing an initial energy storage capacity value of the battery based at least on a number of charge cycles experienced by the battery” (see claim 1); ” battery manager 320 may instruct the battery charging system 323 to charge one or more of the selected batteries if their charge level is not sufficient to meet the mission energy requirement” (col. 26: 43-46).
	Thus, Wyrobek teaches a system configured to select a battery for an electric vehicle to complete a mission for travelling a route, where the mission may include fulfilling more than a single service request (equivalent to carrying out all the transportation assignments in a list). The system may select a battery with consideration of an objective to minimize a predicted capacity degradation of the battery or select a battery that will have a predicted capacity degradation that is below a threshold capacity. Further, the system may determine a predicted capacity degradation of each battery based on a charge level of the battery, mission energy requirement, and the amount that the battery will need to be charged for the mission (where each charge cycle contributes to the energy storage capacity degradation of a battery). Further, if a battery is selected that does not have charge level sufficient to meet the mission energy requirement, it may be charged (equivalent to at least determining one charge cycle is required). As such, the system selects the battery which has been determined/predicted to experience the lowest capacity degradation or that would experience battery degradation below a threshold capacity degradation, where such a determination is based on the charge level of each battery and the amount that each battery will need to be charged for the mission (whether it may be one charge cycle or none); equivalent to assigning a geographical road route and an electrical vehicle for carrying out the transport assignment based on the determined number of required charge cycles such that the assigned electric vehicle is selected from a sub-group of electric vehicle which can complete the transport assignment with a number of charge cycles that is below a predefined threshold.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mason with the teachings of Wyrobek by incorporating the features for selecting a battery from among a plurality of batteries (for an electric vehicle to travel a route) having the lowest predicted capacity degradation or that would experience battery capacity degradation below a threshold capacity degradation based on the amount of charge cycles that each battery would need for completing a transportation mission, as taught by Wyrobek, into the system of Mason that is configured to select a route/vehicle/driver combination that would result in a minimized energy use cost. One of ordinary skill in the art would have recognized that such a modification would further enable the system of Mason to select an electric vehicle (including a battery) with a minimal/lowest energy use cost and predicted battery capacity degradation that is based on the amount of charge cycles the electric vehicle battery would require. One of ordinary skill in the art would have been motivated to make this modification with the purpose to help “minimize battery capacity degradation and improve efficiency” (col. 1: 34-35), as suggested by Wyrobek, and further “reduce energy costs and improve the environment” (¶ [0045]), as suggested by Mason. 

Claim 2: Mason/Wyrobek teaches the limitations of claim 1. Further, Mason does not explicitly teach, however Wyrobek does teach, the following:
	Wherein the step of assigning a geographical road route and an electric vehicle for carrying out the transport assignment is such that the assigned electric vehicle is the electric vehicle which can complete the transport assignment with a lowest number of charge cycles out of the plurality of electric vehicles. 
	Wyrobek teaches “Selection of batteries for an electric vehicle's mission using actual or predicted capacity is just one method of selection [….]  for those batteries that have sufficient capacity, the battery manager 320 further determines a predicted capacity degradation that will occur for each battery if that battery is used to power the mission. A battery or batteries can be selected for the mission by selecting a battery that will have the lowest predicted capacity degradation, or by selecting a battery that will have a predicted capacity degradation that is below a threshold capacity degradation” (col. 24: 64 – col. 25: 10); “The predicted capacity degradation that will result for a battery as a result of the battery being used for a mission can be determined from various data in the battery information as well as the mission energy requirement” (col. 25: 27-31); “the predicted capacity degradation for each battery is determined based on the capacity of the battery, the amount that the battery will need to be charged for the mission” (col. 25: 30-35); “determining a predicted energy storage capacity degradation value of a battery by reducing an initial energy storage capacity value of the battery based at least on a number of charge cycles experienced by the battery” (see claim 1); ” battery manager 320 may instruct the battery charging system 323 to charge one or more of the selected batteries if their charge level is not sufficient to meet the mission energy requirement” (col. 26: 43-46).
	Thus, Wyrobek teaches a system configured to select a battery for an electric vehicle to complete a mission for travelling a route. The system may select a battery with consideration of an objective to minimize a predicted capacity degradation of the battery. Further, the system may determine a predicted capacity degradation of each battery based on a charge level of the battery, mission energy requirement, and the amount that the battery will need to be charged for the mission (where each charge cycle contributes to the energy storage capacity degradation of a battery). Further, if a battery is selected that does not have charge level sufficient to meet the mission energy requirement, it may be charged (equivalent to at least determining one charge cycle is required). As such, the system selects the battery which has been determined/predicted to experience the lowest/minimal capacity degradation that is based on the charge level of each battery and the  amount that each battery will need to be charged for the mission (whether it may be one charge cycle or none); equivalent to wherein the step of assigning a geographical road route and an electric vehicle for carrying out the transport assignment is such that the assigned electric vehicle is the electric vehicle which can complete the transport assignment with a lowest number of charge cycles out of the plurality of electric vehicles.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mason with the teachings of Wyrobek by incorporating the features for selecting a battery from among a plurality of batteries (for an electric vehicle to travel a route) having the lowest/minimal predicted capacity degradation that is predicted based on the amount of charge cycles that each battery would need for completing a transportation mission, as taught by Wyrobek, into the system of Mason that is configured to select a route/vehicle/driver combination that would result in a minimized energy use cost. One of ordinary skill in the art would have recognized that such a modification would further enable the system of Mason to select an electric vehicle (including a battery) with a minimal/lowest energy use cost and predicted battery capacity degradation that is based on the amount of charge cycles the electric vehicle battery would require. One of ordinary skill in the art would have been motivated to make this modification with the purpose to help “minimize battery capacity degradation and improve efficiency” (col. 1: 34-35), as suggested by Wyrobek, and further “reduce energy costs and improve the environment” (¶ [0045]), as suggested by Mason. 

Claim 3: Mason/Wyrobek teaches the limitations of claim 1. Further, Mason teaches the following:
	Sending information about the transport assignment and information about the assigned geographical road route to the assigned electric vehicle. 
	Mason teaches “In the computing environment 100, one or more in-vehicle devices 105A . . . 105N and management devices 135 communicate with the vehicle management system 110 over a network 145 […] The in-vehicle devices 105 can include computing devices installed in fleet vehicles […] The in-vehicle devices 105 can receive route information and other information from the vehicle management system 110” (¶ [0024]); “ in-vehicle devices 105 of FIG. 1 are also shown communicating with the routing module 200 over the network 145.” (¶ [0032); “a user interface display integrated within each of the vehicles, wherein the computer system is further configured to output the transportation routes to in-vehicle devices integrated within each of the vehicles over a communications network.” (claim 16). 
	Thus, Mason teaches a system configured to output the selected transportation route to in-vehicle devices corresponding to the selected vehicles over a communication network; equivalent to sending information about the transport assignment and information about the assigned geographical road route to the assigned electric vehicle.

Claim 4: Mason/Wyrobek teaches the limitations of claim 1. Further, Mason teaches the following:
	Wherein the route information is retrieved from a database.
	Mason teaches “The routing module 200 can also include one or more parameter databases or data repositories 240 for storage of information regarding various road parameters, such as, but not limited to, speed limits, one-way vs. two-way information, traffic signal and traffic sign information (e.g., estimated wait times for different times of the day), road hazard or closure information, construction information, and traffic information (e.g., congestions, detours and accident), and the like.” (¶ [0033]); “parameter database can store any data that may be used to determine the costs of routes or portions of routes (e.g., legs)” (¶ [0043]).
	Thus, Mason teaches a system comprising a parameter database that includes information associated with routes such that the system may use the stored information to determine the costs of routes; equivalent to wherein the route information is retrieved from a database. 

Claim 5: Mason/Wyrobek teaches the limitations of claim 1. Further, Mason does not explicitly teach, however Wyrobek does teach, the following:
	Wherein the vehicle information further comprises a state of health for each battery pack. 
	Wyrobek teaches “A battery or batteries can be selected for the mission by selecting a battery that will have the lowest predicted capacity degradation, or by selecting a battery that will have a predicted capacity degradation that is below a threshold capacity degradation” (col. 24: 64 – col. 25: 10); “The predicted capacity degradation that will result for a battery as a result of the battery being used for a mission can be determined from various data in the battery information as well as the mission energy requirement” (col. 25: 27-31); “The capacity of the batteries can be determined using the battery information from the battery monitoring system 321 and the battery database 322 […] the present capacity of a battery is approximated by using an initial capacity measurement (given by a manufacturer or measured by the battery monitoring system 321 via a full charge and discharge of the battery), and reducing that capacity measurement based on the number of charge/discharge cycles of the battery that have occurred since the measurement was taken, to obtain an approximate present capacity for the battery” (col. 24: 49-56 );  “the predicted capacity degradation for each battery is determined based on the capacity of the battery, the amount that the battery will need to be charged for the mission” (col. 25: 30-35); 
	Thus, Wyrobek teaches a system configured to select a battery for an electric vehicle to complete a mission for travelling a route. The system may select a battery with consideration of an objective to minimize a predicted capacity degradation of the battery. Further, the system may determine a predicted capacity degradation of each battery based on various data about each of the batteries and mission energy requirements. The various data about each of the batteries may include a charge level of the battery, mission energy requirement, the amount that the battery will need to be charged for the mission, and a present capacity of the battery (that is determined by using an initial capacity measurement of the battery and reducing it based on the number of charge cycles that have occurred); equivalent to wherein the vehicle information further comprises a state of health for each battery pack.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mason with the teachings of Wyrobek by incorporating the features for selecting a battery from among a plurality of batteries (for an electric vehicle to travel a route) having the lowest predicted capacity degradation that is predicted based on the present state of health of a battery pack (present capacity) and the amount of charge cycles that each battery would need for completing a transportation mission, as taught by Wyrobek, into the system of Mason that is configured to select a route/vehicle/driver combination that would result in a minimized energy use cost. One of ordinary skill in the art would have recognized that such a modification would further enable the system of Mason to select an electric vehicle (including a battery) with a minimal/lowest energy use cost and predicted battery capacity degradation that is based on the amount of charge cycles the electric vehicle battery would require and state of health of the electric vehicle battery. One of ordinary skill in the art would have been motivated to make this modification with the purpose to help “minimize battery capacity degradation and improve efficiency” (col. 1: 34-35), as suggested by Wyrobek, and further “reduce energy costs and improve the environment” (¶ [0045]), as suggested by Mason. 

Claim 6: Mason/Wyrobek teaches the limitations of claim 1. Further, Mason does not explicitly teach, however Wyrobek does teach, the following:

	Wherein at least one of the plurality of electric vehicles is/are semiautonomous and wherein the route information further comprises information about portions of each of the geographical road routes where there is a need for remote assistance;
	Wyrobek teaches a “UAV for the mission can be configured with a suitable battery pack and motors to complete a round-trip flight to that destination” (col. 7: 20-23);  “Although the UAV 102 is an autonomous vehicle that is designed to operate without human assistance in most scenarios, it may occasionally require the intervention of a human controller or pilot” (col. 4: 48-51); “ the mission planner 200 computes 251 a traversal cost for each flight corridor in the area of operation. The traversal cost for a flight corridor is a measure of the suitability of the corridor's path for a flight to the goal location […] The traversal cost of a flight corridor may take into account many factors, including but not limited to, the wind speed and weather in the flight corridor, the air traffic within the flight corridor, the length and elevation of the flight corridor, and the number and direction of maneuvers required to navigate the flight corridor” (col. 10: 62- col. 11:10); “The remote vehicle manager 407 provides autonomous vehicles, such as the UAVs 102, with a human operator on demand […]  an autonomous vehicle in an urban environment may not have the necessary routing and vision systems to handle path-determination and object avoidance in such a complex setting. Thus, an autonomous vehicle, such as a UAV 102, may fly under the control of its onboard mission planner 200 and flight controller 201 while in a relatively simple and uncluttered environment outside a city, but may then request human assistance once a city is entered” (col. 32: 32-45). 
	Thus, Wyrobek teaches a system that may provide a battery powered UAV with human operator assistance on demand. For example, the human operator may remotely control/pilot by the UAV when the UAV flight path (that has been predetermined/preselected) is entering a city;  equivalent to wherein at least one of the plurality of electric vehicles is/are semiautonomous and wherein the route information further comprises information about portions of each of the geographical road routes where there is a need for remote assistance.
	The method further comprising: receiving assistance availability information comprising information about an availability of remote assistance, and wherein the step of assigning a geographical route is further based on the received assistance availability information and the received route information. 
	Wyrobek teaches “The remote vehicle manager 407 provides autonomous vehicles, such as the UAVs 102, with a human operator on demand […]  an autonomous vehicle in an urban environment may not have the necessary routing and vision systems to handle path-determination and object avoidance in such a complex setting. Thus, an autonomous vehicle, such as a UAV 102, may fly under the control of its onboard mission planner 200 and flight controller 201 while in a relatively simple and uncluttered environment outside a city, but may then request human assistance once a city is entered” (col. 32: 32-45); “The global services 103 will select a remote vehicle operator 108 to handle the situation, and that operator can send the UAV 102 one or more commands to help it navigate its environment” (col. 4: 61-65).
	Thus, Wyrobek teaches a system that may provide a battery powered UAV with human operator assistance on demand (equivalent to receiving assistance availability information comprising information about an availability of remote assistance). For example, the human operator may remotely control/pilot the UAV by issuing commands when the UAV flight path (that has been predetermined/preselected) enters a city; equivalent to receiving assistance availability information comprising information about an availability of remote assistance, and wherein the step of assigning a geographical route is further based on the received assistance availability information and the received route information.
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mason with the teachings of Wyrobek by incorporating the features for determining that human operator assistance is available on demand for semi-autonomous battery powered vehicles to traverse a transportation path, selecting a transportation path that would require human operator assistance (such as a path entering a city), and assigning the transportation path (which requires human operator assistance) to a battery powered vehicle, as taught by Wyrobek, into the system of Mason that is configured to select a route/vehicle/driver combination that would result in a minimized energy use cost. One of ordinary skill in the art would have recognized that such a modification would further enable the system of Mason to include semi-autonomous electric delivery vehicles, provide human operator assistance to autonomous electric delivery vehicles on demand, and assign routes requiring human operator assistance to the autonomous electric delivery vehicles. One of ordinary skill in the art would have been motivated to make this modification to the system of Mason when one considers “many different types of vehicles can be used in a fleet managed by the vehicle management system” (¶ [0028]) and to “improve operation efficiencies” (¶ [0026]), as suggested by Mason, and with the purpose to further enable delivery vehicles “to travel safely and efficiently between locations” (col. 10: 11-12), as suggested by Wyrobek. 

Claim 7: Mason/Wyrobek teaches the limitations of claim 1. Further, Mason teaches the following:

	Wherein the transport assignment comprises information about the freight and wherein the vehicle information further comprises information about freight capacity. 
	Mason teaches “The vehicle characteristics module 210 can store vehicle characteristics regarding vehicles in a fleet […] vehicle characteristics can include, but are not limited to, vehicle energy type based on energy consumption (e.g., gasoline-powered, electric, hybrid, or alternative fuel) […] vehicle dimensions, vehicle weight (e.g., unloaded or loaded, estimated or actual), vehicle capacity” (¶ [0035]); “it may be advantageous from an energy use standpoint to assign electric and/or hybrid vehicles to all the routes; however, the electric and/or hybrid vehicles may not be able to carry the load capacity” (¶ [0100]). 
	Thus, Mason teaches a system configured to store vehicle characteristics, including a vehicle energy type (e.g. gasoline, electric) and the vehicle capacity. Further, the system may determine whether an electric vehicle is capable of carrying the load; equivalent to wherein the transport assignment comprises information about the freight and wherein the vehicle information further comprises information about freight capacity.

Claim 12: Mason/Wyrobek teaches the limitations of claim 1. Further, Mason teaches the following:
Adding the received transport assignment to a list comprising at least one transport assignment, and wherein the step of assigning a geographical road route and an electric vehicle for carrying out the transport assignment is carried out for all the transport assignments in the list […]; 
	Mason teaches “routing module 200 can identify a list or set of arbitrarily located stops and determine or select one or more preferred or selected route/vehicle/driver combinations to cover all of the stops in the most energy efficient manner” (¶ [0097]); “waypoints module 205 can access waypoint data useful for constructing a route. The waypoint data can include a starting location, a target or destination location, intermediate waypoint locations, landmarks, and the like.” (¶ [0034]); “stops can include delivery destinations, service destinations, refueling stations, rest stops, and/or the like.” (¶ [0056]); “a preferred route can be determined using one or more search algorithms to identify the sequence and path of legs between the stops that reduces minimizes energy use” (¶ [0093]). 
	Thus, Mason teaches a system that is configured to identify a list of stops (such as delivery locations) and determine/select one or more preferred route/vehicle combinations to cover all of the stops in the most energy efficient manner such that the energy use cost is minimized; equivalent to adding the received transport assignment to a list comprising at least one transport assignment, and wherein the step of assigning a geographical road route and an electric vehicle for carrying out the transport assignment is carried out for all the transport assignments in the list.

	Although Mason teaches a system configured to select a route/vehicle/driver combination for a list of stops (delivery locations) that would result in a minimized energy use cost, Mason does not explicitly teach that a total number of charge cycles for all transport assignments is below a predefined threshold.

	However, Wyrobek teaches the following:
	Wherein the step of assigning a geographical road route and an electric vehicle for carrying out the transport assignment is carried out for all the transport assignments in the list such that a total number of charge cycles for all transport assignments is below a predefined threshold. 
	Wyrobek teaches “UAV 102 may be launched with a mission to fulfill more than a single service request” (col. 7: 47-48); “Selection of batteries for an electric vehicle's mission using actual or predicted capacity is just one method of selection [….]  for those batteries that have sufficient capacity, the battery manager 320 further determines a predicted capacity degradation that will occur for each battery if that battery is used to power the mission. A battery or batteries can be selected for the mission by selecting a battery that will have the lowest predicted capacity degradation, or by selecting a battery that will have a predicted capacity degradation that is below a threshold capacity degradation” (col. 24: 64 – col. 25: 10); “The predicted capacity degradation that will result for a battery as a result of the battery being used for a mission can be determined from various data in the battery information as well as the mission energy requirement” (col. 25: 27-31); “the predicted capacity degradation for each battery is determined based on the capacity of the battery, the amount that the battery will need to be charged for the mission” (col. 25: 30-35); “determining a predicted energy storage capacity degradation value of a battery by reducing an initial energy storage capacity value of the battery based at least on a number of charge cycles experienced by the battery” (see claim 1); ” battery manager 320 may instruct the battery charging system 323 to charge one or more of the selected batteries if their charge level is not sufficient to meet the mission energy requirement” (col. 26: 43-46).
	Thus, Wyrobek teaches a system configured to select a battery for an electric vehicle to complete a mission for travelling a route, where the mission may include fulfilling more than a single service request (equivalent to carrying out all the transportation assignments in a list). The system may select a battery with consideration of an objective to minimize a predicted capacity degradation of the battery or select a battery that will have a predicted capacity degradation that is below a threshold capacity. Further, the system may determine a predicted capacity degradation of each battery based on a charge level of the battery, mission energy requirement, and the amount that the battery will need to be charged for the mission (where each charge cycle contributes to the energy storage capacity degradation of a battery). Further, if a battery is selected that does not have charge level sufficient to meet the mission energy requirement, it may be charged (equivalent to at least determining one charge cycle is required). As such, the system selects the battery which has been determined/predicted to experience the lowest capacity degradation or that would experience battery degradation below a threshold capacity degradation, where such a determination is based on the charge level of each battery and the amount that each battery will need to be charged for the mission (whether it may be one charge cycle or none); equivalent to wherein the step of assigning a geographical road route and an electric vehicle for carrying out the transport assignment is carried out for all the transport assignments in the list such that a total number of charge cycles for all transport assignments is below a predefined threshold.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mason with the teachings of Wyrobek by incorporating the features for selecting a battery (for an electric vehicle to travel a route) having the lowest predicted capacity degradation or that would experience battery capacity degradation below a threshold capacity degradation based on the amount of charge cycles that each battery would need for completing a transportation mission (including a plurality of service requests), as taught by Wyrobek, into the system of Mason that is configured to select a route/vehicle/driver combination that would result in a minimized energy use cost. One of ordinary skill in the art would have recognized that such a modification would further enable the system of Mason to select an electric vehicle (including a battery) with a minimal/lowest energy use cost and predicted battery capacity degradation that is based on the amount of charge cycles the electric vehicle battery would require. One of ordinary skill in the art would have been motivated to make this modification with the purpose to help “minimize battery capacity degradation and improve efficiency” (col. 1: 34-35), as suggested by Wyrobek, and further “reduce energy costs and improve the environment” (¶ [0045]), as suggested by Mason. 

Claim 13: Mason teaches the following:
	A system for transport assignment planning comprising a controller configured to: 
	Mason “Vehicle management systems and associated processes can consider energy consumption when selecting routes for fleet vehicles” (abstract); “a vehicle may be assigned to deliver goods” (¶ [0054]); “embodiments disclosed herein can be implemented or performed by a machine, such as a general purpose processor” (¶ [0119]). 
	Thus, Mason teaches a system configured to select routes and vehicles for delivering goods, where the system may be implemented or performed by a processor; equivalent to a system for transport assignment planning comprising a controller.
	Further, the remaining limitations of claim 13 are substantially similar and analogous to the limitations recited in claim 1. Accordingly, claim 13 is rejected for the same reasons and rationale discussed above with regards to claim 1. 

Claim 14: Mason/Wyrobek teaches the limitations of claim 13. Further, the limitations of claim 14 are substantially similar and analogous to the limitations recited in claim 3. Accordingly, claim 14 is rejected for the same reasons and rationale discussed above with regards to claim 3. 

Claim 15: Mason/Wyrobek teaches the limitations of claim 13. Further, Mason teaches the following:
	A database comprising the route information about the plurality of geographical road routes.  
	Mason teaches “The routing module 200 can also include one or more parameter databases or data repositories 240 for storage of information regarding various road parameters, such as, but not limited to, speed limits, one-way vs. two-way information, traffic signal and traffic sign information (e.g., estimated wait times for different times of the day), road hazard or closure information, construction information, and traffic information (e.g., congestions, detours and accident), and the like.” (¶ [0033]); “parameter database can store any data that may be used to determine the costs of routes or portions of routes (e.g., legs)” (¶ [0043]).
	Thus, Mason teaches a system comprising a parameter database that includes information associated with routes such that the system may use the stored information to determine the costs of routes; equivalent to a database comprising the route information about the plurality of geographical road routes.

Claim 16: Mason/Wyrobek teaches the limitations of claim 2. Further, the limitations of claim 16 are substantially similar and analogous to the limitations recited in claim 3. Accordingly, claim 16 is rejected for the same reasons and rationale discussed above with regards to claim 3. 

Claim 17: Mason/Wyrobek teaches the limitations of claim 14. Further, the limitations of claim 17 are substantially similar and analogous to the limitations recited in claim 15. Accordingly, claim 17 is rejected for the same reasons and rationale discussed above with regards to claim 15. 

Claims 8-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Mason et al. U.S. Publication No. 2012/0022904, hereafter known as Mason, in view of Wyrobek et al. U.S. Patent No. 10,328,805, hereafter known as Wyrobek, in further view of Chen et al. U.S. Publication No. 2017/0267343, hereafter known as Chen. 

Claim 8: Mason/Wyrobek teaches the limitations of claim 1. Further, Mason teaches the following:
	Wherein the transport assignment comprises […] a time range for delivery, and;
	Mason teaches “if a route includes 10 waypoints, one of the waypoints may have a strict time requirement while the others do not. Thus, the portion of the route to the time-critical waypoint may be selected or optimized based on time, while other portions of the route may be selected or optimized based on energy consumption” (¶ [0054]); “As one example, a particular stop on a route may have a mandatory delivery time. Accordingly, a user can provide input that causes the routing module 200 to adjust the weights of the factors such that a route is selected that minimizes or reduces estimated transit time (e.g., the time cost component)” (¶ [0088]). 
	Thus, Mason teaches that a delivery assignment for a selected vehicle may have a mandatory delivery time; equivalent to wherein the transport assignment comprises a time range for delivery. 
	Where the method further comprises:  evaluating which of the plurality of electric vehicle are capable of performing the transport assigning using which geographical routes within the time range for pickup and the time range for delivery. 
	Mason teaches “a user may want to select a single leg or portion of a route to select one factor (e.g., transit time) even though the overall route is selected for a different factor (e.g., energy use). For example, a particular stop along the route can be identified by a user as a stop requiring mandatory delivery at a particular time, which may result in selecting a route that, for at least a portion of the route, shortens transit time at the expense of energy use” (¶ [0104]); “As one example, a particular stop on a route may have a mandatory delivery time. Accordingly, a user can provide input that causes the routing module 200 to adjust the weights of the factors such that a route is selected that minimizes or reduces estimated transit time (e.g., the time cost component)” (¶ [0088]); “The routing module 200 can identify a list or set of arbitrarily located stops and determine or select one or more preferred or selected route/vehicle/driver combinations to cover all of the stops in the most energy efficient manner” (¶ [0097]); “consideration of energy use can be overlaid on top of routes selected for shortest distance and/or shortest estimated transit time to provide a route that meets time deadlines and that reduces energy use at the same time.” (¶ [0045]).
	Thus, Mason teaches that a delivery assignment for a selected vehicle may have a mandatory delivery time. Further, the system may select a route/vehicle combination that meets time deadlines and reduces energy use costs at the same time; equivalent to where the method further comprises: evaluating which of the plurality of electric vehicle are capable of performing the transport assigning using which geographical routes within the time range for delivery.

	Although Mason/Wyrobek teaches a system configured to select a route/vehicle combination that meets delivery time deadlines, Mason/Wyrobek does not explicitly teach wherein the transport assignment comprises a time range for pickup and where the method further comprises evaluating which of the plurality of electric vehicle are capable of performing the transport assigning using which geographical routes within the time range for pickup. 

	However, Chen teaches the following:
	Wherein the transport assignment comprises a time range for pickup and a time range for delivery, and where the method further comprises:  evaluating which of the plurality of electric vehicle are capable of performing the transport assigning using which geographical routes within the time range for pickup and the time range for delivery. 
	Chen teaches “an operation system may receive a task request […] the task request may include a pickup address, a delivery address, a pickup time, class of delivery service (e.g., based on price), and a delivery time […] In response to the task request, a controller of the system may determine a type of UAV to be used, a specific UAV to be used, and a route, including any necessary docking stations, to complete the task.” (¶ [0018]); “Based on information provided by the customer, the system may identify and reserve resources required for the task. More specifically, the system may determine a type of UAV to complete the task, and assign a specific UAV to the task” (¶ [0040]); “UAV 140 may include a control module 141, a communication module 142 and one or more energy storage devices (e.g., battery packs) 144.” (¶ [0027]). 
	Thus, Chen teaches a system configured to receive a delivery task request comprising a pickup time and a delivery time. Based on the received information, that system may identify and reserve resources (such as a battery powered UAV) to complete the task; equivalent to wherein the transport assignment comprises a time range for pickup and a time range for delivery, and where the method further comprises:  evaluating which of the plurality of electric vehicle are capable of performing the transport assigning using which geographical routes within the time range for pickup and the time range for delivery.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mason/Wyrobek with the teachings of Chen by incorporating the features for receiving a delivery task request comprising a pickup time and delivery time, and identifying a particular electric vehicle to complete the delivery task based on the pickup/delivery time, as taught by Chen, into the system of Mason/Wyrobek that is configured to select a route/vehicle combination that meets delivery time deadlines. One of ordinary skill in the art would have been motivated to make such a modification to the system of Mason/Wyrobek with the purpose to further “improve customer service” (¶ [0026]), as suggested by Mason. 

Claim 9: Mason/Wyrobek teaches the limitations of claim 1. Further, Mason/Wyrobek does not explicitly teach, however Chen does teach, the following:

Receiving charging station data comprising information about availability at each charging station present along each geographical road route; Estimating a required charging time for each electric vehicle based on the vehicle information and the route information; Wherein the step of assigning a geographical road route and an electric vehicle is further based on the estimated required charging time and the charging station data. 
	Chen teaches “an operation system may receive a task request […] the task request may include a pickup address, a delivery address, a pickup time, class of delivery service (e.g., based on price), and a delivery time […] In response to the task request, a controller of the system may determine a type of UAV to be used, a specific UAV to be used, and a route, including any necessary docking stations, to complete the task.” (¶ [0018]); “Based on information provided by the customer, the system may identify and reserve resources required for the task. More specifically, the system may determine a type of UAV to complete the task, and assign a specific UAV to the task” (¶ [0040]); “A route with the minimum cost may be selected to determine the optimal UAV candidate. The route including one or more docking stations, if needed, and all schedules, may be determined.” (¶ [0043]); “A cost associated with a zone j at time t may be represented by a “vertex cost” cit […] The value of a vertex cost of traversing from a source to a destination in a zone may be a function of a zone status and a UAV status […]  a variable Ijkt may indicate the availability of docking station k within zone j at time t […] if Ij0t=0 and Ijkt=1 for all docking stations (e.g., all docking stations associated with zone j at time t are occupied), and a battery level of an assigned UAV flying over the zone j at time t is lower than a threshold (Bidjt<Bd), vertex cost cjt=∞ (or a large constant). Moreover, if Ij0t=0 and there exists a docking station k at time t which is not occupied (∃kεN1 such that Ijkt=0), then vertex cost cjt=function of required energy eid and available docking stations” (¶ [0044]). 
	Thus, Chen teaches a system configured to receive a delivery task request and identify a particular UAV to complete the delivery task by a particular delivery time. Further, a route with a minimum cost may be selected to determine the optimal UAV. The system may determine a vertex cost of traversing from a source to a destination in a zone based on the status of docking stations in the zone and a UAV status. For example, the system may determine that at a particular time “t” all docking stations are occupied and a battery of a UAV within the zone at time “t” is lower than a threshold amount (must be recharged to perform the delivery task). Accordingly, the vertex cost would be set to infinity or a large constant (such that the UAV is not selected because of the infinite value assigned to the vertex cost). Moreover, if there exists an available docking station at time “t”, the vertex cost is a function of the required energy by the UAV (based on the status) at the time “t” and the available docking station(s). As such, the system of Chen may consider charging station data comprising information about availability at each charging station present along each geographical road route and estimated required charging time for each electric vehicle based on the vehicle information and the route information for selecting a route and optimal UAV for performing the delivery task with a defined pickup/delivery time (equivalent to the step of assigning a geographical road route and an electric vehicle being further based on the estimated required charging time and the charging station data).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mason/Wyrobek with the teachings of Chen by incorporating the features for selecting an optimal route and UAV to perform a delivery task (comprising a defined pickup/delivery time) based on received information associated with availability of charging/docking stations along a route and a time required for a UAV to recharge, as taught by Chen, into the system of Mason/Wyrobek that is configured to select a route/vehicle combination that meets delivery time deadlines. One of ordinary skill in the art would have been motivated to make such a modification to the system of Mason/Wyrobek with the purpose to further “improve operational efficiencies” (¶ [0026]) and “improve customer service” (¶ [0026]), as suggested by Mason.

Claim 10: Mason/Wyrobek teaches the limitations of claim 1. Further, Mason/Wyrobek does not explicitly teach, however Chen does teach, the following:
	Receiving information about electricity prices, and wherein the step of assigning a geographical road route and an electric vehicle is further based on the information about electricity prices such that the total cost of the transport assignment is below a predefined threshold. 
	Chen teaches “an operation system may receive a task request […] the task request may include a pickup address, a delivery address, a pickup time, class of delivery service (e.g., based on price), and a delivery time […] In response to the task request, a controller of the system may determine a type of UAV to be used, a specific UAV to be used, and a route, including any necessary docking stations, to complete the task.” (¶ [0018]); “A route with the minimum cost may be selected to determine the optimal UAV candidate. The route including one or more docking stations, if needed, and all schedules, may be determined.” (¶ [0043]); “A cost associated with a zone j at time t may be represented by a “vertex cost” cit […]Moreover, if Ij0t=0 and there exists a docking station k at time t which is not occupied (∃kεN1 such that Ijkt=0), then vertex cost cjt=function of required energy eid and available docking stations” (¶ [0044]); “a homeowner, or business owner, may install a docking station on his or her roof […] Further, the owner may decide a price when providing charging service or simply resting service to a UAV. As an example, an owner may charge based on mileage and/or time” (¶ [0083]); “system (e.g., system 100; see FIG. 1) may respond to the customers with terms of the service, such as, a pickup time, a delivery time, and a price to complete the task” (¶ [0053]). 
	Thus, Chen teaches a system configured to receive a delivery task request and identify a particular UAV to complete the delivery task by a particular delivery time. Further, a route with a minimum cost may be selected to determine the optimal UAV. The system may determine a vertex cost of a route for traversing from a source to a destination in a zone, where the vertex cost may be a function of the required energy by a UAV and the available docking stations. Each of the available docking stations may have an associated price decided by the owner that is charged based on mileage and/or time, where the system may respond to a customer with a price to complete the task based on the identified route/UAV selection with the minimum cost; equivalent to receiving information about electricity prices, and wherein the step of assigning a geographical road route and an electric vehicle is further based on the information about electricity prices such that the total cost of the transport assignment is below a predefined threshold.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mason/Wyrobek with the teachings of Chen by incorporating the features for identifying/selecting a route and UAV with a minimum cost to perform a delivery task where the cost of a route may be partly based on defined prices for docking stations along the route, as taught by Chen, into the system of Mason/Wyrobek that is configured to select a route/vehicle combination that meets delivery time deadlines. One of ordinary skill in the art would have been motivated to make such a modification to the system of Mason/Wyrobek with the purpose to further “improve operational efficiencies” (¶ [0026]) and “improve customer service” (¶ [0026]), as suggested by Mason.

Claim 11: Mason/Wyrobek teaches the limitations of claim 1. Further, Mason teaches the following:
	Wherein the vehicle information comprises information about a current position or expected position of each electric vehicle […]; 
	Mason teaches “vehicle location module 215 can determine location information for each vehicle in the fleet […] For example, the location information can include a latitude component, a longitude component, and an elevation component” (¶ [0036]); “The route calculation module 225 can determine one or more alternative feasible, or candidate, routes from a starting waypoint to a destination waypoint […] The feasible routes can be determined based on input received from the waypoints module 205, the vehicle type module 210, the vehicle location module 215, the driver profile module 220, and/or the parameter database 240” (¶ [0038]).
	Thus, Mason teaches a system configured to determine location information for each vehicle in a fleet; equivalent to wherein the vehicle information comprises information about a current position of each electric vehicle.

	Mason/Wyrobek does not explicitly teach wherein the geographical road routes include relocating each of the electric vehicles from the current position or the expected position to the geographical start point.

	Wherein the vehicle information comprises information about a current position or expected position of each electric vehicle and wherein the geographical road routes include relocating each of the electric vehicles from the current position or the expected position to the geographical start point.
	Chen teaches “an operation system may receive a task request […] the task request may include a pickup address, a delivery address, a pickup time, class of delivery service (e.g., based on price), and a delivery time […] In response to the task request, a controller of the system may determine a type of UAV to be used, a specific UAV to be used, and a route, including any necessary docking stations, to complete the task.” (¶ [0018]); “UAV candidates (e.g., UAV type, initial location) and possible pickup times may be considered independently to determine a minimal cost route” (¶ [0042]); “To complete an assigned task, a route of a UAV may include a one or more segments, including a segment from an initial location of the UAV (e.g., a warehouse or a docking station) to a pickup location (e.g., a source), a segment from the pickup location to a delivery location (e.g., a destination)” (¶ [0057]).
	Thus, Chen teaches a system configured to receive a delivery task request and identify a particular UAV to complete the delivery task by a particular delivery time. The system may identify an optimal UAV and minimal cost route for performing the delivery task based on an initial location of the UAV, where the UAV route may include a segment from the initial location of the UAV to a pickup location; equivalent to wherein the vehicle information comprises information about a current position or expected position of each electric vehicle and wherein the geographical road routes include relocating each of the electric vehicles from the current position to the geographical start point.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mason/Wyrobek with the teachings of Chen by incorporating the features for identifying/selecting a route and UAV with a minimum cost to perform a delivery task that is partly based on the initial location of the UAV and where the route may comprise a segment where the UAV moves from its initial location to the pickup location, as taught by Chen, into the system of Mason/Wyrobek that is configured to select a route/vehicle combination that meets delivery time deadlines and minimizes energy costs. One of ordinary skill in the art would have been motivated to make such a modification to the system of Mason/Wyrobek with the purpose to further “improve operational efficiencies” (¶ [0026]) as suggested by Mason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        /MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628